           Case 3:19-cv-05747-BHS-JRC Document 14 Filed 12/20/19 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      PAUL FAIRLESS,
                                                             CASE NO. 3:19-cv-05747-BHS-JRC
11                             Plaintiffs,
                                                             PRETRIAL SCHEDULING ORDER
12              v.

13      RICHARD V. SPENCER,

14                             Defendant.

15

16          The Court has reviewed the parties’ Joint Status Report. See Dkt. 13. A trial date will be

17   set by the assigned District Judge, the Honorable Benjamin H. Settle, if the case is not resolved

18   by settlement or dispositive motion. The Court sets the following pretrial schedule:

19                                    Event                                          Date

20      Deadline for joining additional parties                                January 11, 2020

21      Deadline for amending pleadings                                        January 18, 2020

22      Plaintiff’s expert disclosures under Fed. R. Civ. P. 26(a)(2)            June 19, 2020

23      Defendant’s expert disclosures under Fed. R. Civ. P. 26(a)(2)            July 17, 2020
24


     PRETRIAL SCHEDULING ORDER - 1
              Case 3:19-cv-05747-BHS-JRC Document 14 Filed 12/20/19 Page 2 of 3



 1         Rebuttal expert disclosures                                           August 14, 2020

 2          All motions related to discovery must be noted on the motion calendar no later than the
             Friday before discovery closes per Local Civil Rule (“LCR”) 7(d) and LCR 37(a)(2)
 3         Discovery completed by                                             November 2, 2020

 4         All dispositive motions must be filed by (see LCR 7(d))             November 30, 2020

 5

 6             This order sets firm dates that can be changed only by order of the Court, not by

 7   agreement of counsel for the parties. The Court will alter these dates only upon good cause

 8   shown. Failure to complete discovery within the time allowed is not recognized as good cause.

 9   If any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal

10   holiday, the act or event shall be performed on the next business day.

11             The parties shall familiarize themselves with the Local Civil Rules and Judge Settle’s

12   Chambers Procedures, which are available on the Court’s website,

13   https://www.wawd.uscourts.gov/.

14                                                 Discovery

15             The Court strongly encourages parties to make every effort to resolve discovery disputes

16   without the Court’s intervention, which includes the expedited joint motion procedure set forth in

17   LCR 37(a)(2). In the event those efforts are not successful, the parties may jointly telephone the

18   Court when presented with disputes regarding discovery issues that are particularly time-

19   sensitive. All parties to the discovery dispute MUST participate in making the call to the Court.

20   See LCR 7(i). Counsel may e-mail Deputy Clerk Kelly Miller at

21   Kelly_Miller@wawd.uscourts.gov to make arrangements for a telephone conference with the

22   Court.

23   ///

24


     PRETRIAL SCHEDULING ORDER - 2
            Case 3:19-cv-05747-BHS-JRC Document 14 Filed 12/20/19 Page 3 of 3



 1                                            Courtesy Copies

 2          When the aggregate submittal to the Court (i.e., the motion, any declarations and exhibits,

 3   the proposed order, and the certificate of service) exceeds 50 pages in length, a paper copy of the

 4   documents (with tabs or other organizing aids as necessary) shall be delivered to the Clerk’s

 5   Office. The chambers copy must be clearly marked with the words “Courtesy Copy of

 6   Electronic Filing for Chambers.” It is most helpful to chambers if the paper copy provided has

 7   been printed AFTER it has been filed on ECF, so that the copy contains the ECF headers and

 8   pagination for ease of citation.

 9                                               Settlement

10          The Joint Status Report indicates that the parties intend to have a settlement conference

11   or mediation on or before the close of discovery. See Dkt. 13, at 4. If this case settles, plaintiff’s

12   counsel shall notify Kelly Miller via e-mail at Kelly_Miller@wawd.uscourts.gov, as soon as

13   possible. Pursuant to LCR 11(b), an attorney who fails to give the Deputy Clerk prompt notice

14   of settlement may be subject to such discipline as the Court deems appropriate.

15          The Clerk is directed to send copies of this Order to all parties of record.

16          Dated this 20th day of December, 2019.

17

18

19                                                          A
                                                            J. Richard Creatura
20
                                                            United States Magistrate Judge
21

22

23

24


     PRETRIAL SCHEDULING ORDER - 3
